DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The 35 U.S.C. 112 rejections are withdrawn in view of Applicant’s amendments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. Applicant argues that the 35 U.S.C. 103 rejection of the claims over Gong (CN 105525134) in view of Guo (CN 102634691) is improper because the claimed Al content of 4-6 wt% establishes unexpected properties. This argument is not persuasive.
First, the data presented by Applicant does not establish that the claimed content range achieves unexpected results. For example, Comparative Ex. 5 (see Tables 1&2) contain 5.5% Al, which is within the claimed range, but does not achieve a low corrosion rate comparable to Embodiments 1-13. Furthermore, the data presented is not commensurate in scope with the claims. There are only two examples of Al content outside the claimed range (Comparative Ex. 6-7) and these data points are far outside the claimed range. Therefore, based on the evidence provided, there is insufficient data to establish that the range, as claimed, achieves the unexpected results.
Second, Gong teaches aluminum is preferably present in a narrower range of 4%-10%, and recognizes that aluminum content affects corrosion resistance (p. 2, ¶ 5) and castability (p. 2, ¶ 7). Thus, it is not unexpected for aluminum to achieve superior corrosion resistance or formability at certain levels in the prior art alloy, and would be 
Third, it is unknown what Applicant means by “surface precision” and the Specification at Tables 1-2 does not measure “surface precision” or “surface accuracy”. Accordingly, the Examiner cannot make a determination on whether aluminum achieves unexpected results as to “surface precision”. For these reasons the rejection is maintained over Applicant’s arguments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-10, 12-13, 15 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (CN 105525134) in view of Guo (CN 102634691).
Regarding claim 1, 2, 4, 9-10 and 12-13, Gong teaches an alloy having the following composition, as compared to the claimed composition:

Claim 1
Claims 2, 4, 9-10, 12-13
Gong, p. 2
Cu
30%-60%
35%-57% (cl. 13)
45%-75.9%
Mn
25%-40%
28%-35% (cl. 2)
28%-38%
Al
4%-6%
4.5%-5.5% (cl. 9)
4%-10%
Ni
10%-17%
11%-15% (cl. 4)
5%-20%
Si
0.01%-10%
0.05%-6% (cl. 10)
-
Be
0.001%-0.03%
0.005%-0.01% (cl. 12)
<5%



Gong does not teach the claimed Si content. Guo teaches a Cu-Ni alloy containing 1%-2.5% Si for the purpose of improving strength and grain refinement (pp. 1-2). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the alloy of Gong by adding Si, as taught by Guo, to increase alloy strength and grain refinement. The alloy of the prior art combination overlaps with the claimed alloy, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 6-8, the ranges of Mn and Ni in the Cu alloy of the prior art combination give a Mn:Ni ratio of 1.87:1-3.18:1, which overlaps the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 15, while the prior art combination does not expressly teach a grain size, Guo teaches adding Si for the purpose of grain refinement and increasing strength. Since lowered grain size is associated with increased strength, it would have been obvious at the effective time of filing for one of ordinary skill in the art to determine, through routine optimization, an ideal grain size for obtaining desired properties of the alloy. See MPEP 2144.05 II.
Regarding claims 26-28, Gong teaches using the copper alloy in miniaturized electronic product parts (p. 1, ¶ 2), including appearance parts (p. 1, ¶ 6). A mobile phone is a type of a miniaturized electronic product.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (CN 105525134) in view of Guo (CN 102634691), as applied to claim 1, further in view of Tsai et al. (US 2016/0028151).
Regarding claim 17, the limitations of claim 1 have been addressed above. Modified Gong does not expressly teach a surface roughness of the alloy. Tsai teaches a metal housing for electronic devices (¶ 2). Tsai teaches that the metal for the housing has a surface roughness of 0.1-1 µm (¶ 40). It would have been obvious at the effective time of filing for one of ordinary skill in the art to modify the surface roughness of the metal of Modified Gong according to the teachings of Tsai because the prior art recognizes this surface roughness as acceptable for making electronic device housings, which is one of the applications the copper alloy of Modified Gong is used in.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784